 



Exhibit 10.35
Execution Copy
STOCKHOLDERS AGREEMENT
     This Stockholders Agreement (this “Agreement”) is entered into as of
December 13, 2006, by and among LodgeNet Entertainment Corporation, a Delaware
corporation (“LodgeNet”), Liberty Satellite & Technology, Inc., a Delaware
corporation (“Liberty Satellite”), and Liberty Media Corporation, a Delaware
corporation (“Liberty Media”).
BACKGROUND
     A. Pursuant to that certain Stock Purchase Agreement, dated December 11,
2006 (the “Purchase Agreement”), by and between LodgeNet, Liberty Satellite and
Liberty Media, LodgeNet agreed to purchase 100% of the issued and outstanding
shares of capital stock of Ascent Entertainment Group, Inc., a Delaware
corporation. As part of the consideration for LodgeNet’s purchase, Liberty
Satellite will receive the Share Consideration (as defined in the Purchase
Agreement) in the form of 2,050,000 shares of common stock of LodgeNet.
     B. As required by the Purchase Agreement, the parties hereto are entering
into this Agreement to provide for certain transfer and voting restrictions, as
well as to grant certain registration rights, with respect to the LodgeNet
Securities issued as the Share Consideration.
AGREEMENT
     In consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
     Section 1. Certain Definitions. In this Agreement, the following terms have
the following meanings.
     Affiliate. When used with reference to a specified Person, any Person who
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, the Person specified.
     Agreement. As defined in the preamble.
     Beneficial Ownership and derivative terms. As determined pursuant to
Rule 13d-3 and Rule 13d-5 under the Exchange Act and any successor regulation,
except that in determining Beneficial Ownership, without duplication, equity
securities that may be acquired pursuant to rights to acquire equity securities
that are exercisable more than sixty days after a date shall nevertheless be
deemed to be Beneficially Owned.
     Blackout Period. As defined in Section 6.10 below.
     Board. The Board of Directors of LodgeNet.
     Business Day. Any day, other than a Saturday or Sunday, on which national
banking institutions are open.

 



--------------------------------------------------------------------------------



 



     Closing Date. As defined in the Purchase Agreement.
     Control and derivative terms. The possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
another Person, whether through the ownership of voting securities, by contract
or otherwise.
     Demand Registration. As defined in Section 6.1 below.
     Exchange Act. The Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
     Free Writing Prospectus. A free writing prospectus as defined in Rule 405
under the Securities Act.
     Hilton. As defined in Section 6.5 below.
     Hilton Warrant. As defined in Section 6.5 below.
     Issuer Free Writing Prospectus. An issuer free writing prospectus as
defined in Rule 433 under the Securities Act.
     Law. Any U.S. federal, state or local or any foreign statute, code,
ordinance, decree, rule, regulation or general principle of common or civil law
or equity.
     Liberty. Liberty Media and Liberty Satellite, collectively, and any
Affiliate of either Liberty Media or Liberty Satellite.
     Liberty Media. As defined in the preamble.
     Liberty Satellite. As defined in the preamble or a Person that is a
transferee of LodgeNet Securities that constitute Share Consideration pursuant
to a Permitted Transfer.
     LodgeNet. As defined in the preamble.
     LodgeNet Securities. The common stock and any other voting securities
issued by LodgeNet.
     Losses. As defined in Section 6.15 below.
     Permitted Transfer. Any Transfer to a Person that is an Affiliate of
Liberty Satellite at the time of such Transfer.
     Person. Any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, or other entity, and shall include any successor
(by merger or otherwise) of such entity.

2



--------------------------------------------------------------------------------



 



     Piggyback Notice. As defined in Section 6.7 below.
     Piggyback Registration. As defined in Section 6.7 below.
     Prospectus. The prospectus included in the applicable Registration
Statement, as supplemented by any and all prospectus supplements and as amended
by any and all amendments (including post-effective amendments) and including
all material incorporated by reference or deemed to be incorporated by reference
in such Prospectus.
     Purchase Agreement. As defined under “Background” on the first page of this
Agreement.
     Registrable Securities. Any LodgeNet Securities held by Liberty as the
Share Consideration; provided, however, that as to any Registrable Securities,
such securities will irrevocably cease to constitute Registrable Securities
when: (i) the securities are disposed of pursuant to an effective registration
statement under the Securities Act; (ii) to the extent such securities can be
sold by Liberty, taking into consideration the volume limitations of Rule 144,
such securities are eligible to be sold by Liberty to the public pursuant to
Rule 144 (or any successor provision) under the Securities Act; (iii) such
securities have been transferred to any Person other than Liberty; or (iv) such
securities cease to be outstanding.
     Registration Expenses. As defined in Section 6.14 below.
     Registration Statement. Any registration statement of LodgeNet under the
Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the related Prospectus, all amendments
and supplements to such registration statement (including post-effective
amendments), and all exhibits and all materials incorporated by reference or
deemed to be incorporated by reference in such registration statement.
     Required Effective Period. The 180 days following the first day of
effectiveness of a Registration Statement.
     Restricted Period. The period of time commencing on the Closing Date and
ending on the date that is 12 months after the Closing Date.
     Rule 144. Rule 144 promulgated under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
     SEC. The United States Securities and Exchange Commission and any successor
United States federal agency or governmental authority having similar powers.
     Securities Act. The Securities Act of 1933, as amended, and the rules and
regulations thereunder.
     Share Consideration. As defined in the Purchase Agreement, and including,
for purposes

3



--------------------------------------------------------------------------------



 



of this Agreement, any securities paid, issued or distributed in respect of any
such shares by way of stock dividend, stock split or distribution, or in
connection with a combination of shares or recapitalization, or merger where
LodgeNet is the surviving entity.
     Transfer. As defined in Section 3.1 below.
     Underwritten Registration or Underwritten Offering. A registration in which
LodgeNet Securities are sold to an underwriter for reoffering to the public.
     Section 2. Acquisition of LodgeNet Securities. Except for the Share
Consideration, Liberty has not acquired and shall not, during the Restricted
Period, acquire Beneficial Ownership of any LodgeNet Securities.
     Section 3. Dispositions of LodgeNet Securities.
     3.1 Transfer Prohibited. During the Restricted Period, Liberty will not
Transfer any LodgeNet Securities that constitute the Share consideration. For
purposes of this Agreement, “Transfer” means any attempt by Liberty to take any
of the following actions:
     (a) sell, offer to sell, contract or agree to sell, hypothecate, pledge,
grant any option to purchase or otherwise dispose of or agree to dispose of,
directly or indirectly, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act other than (i) a Permitted Transfer and (ii) as
permitted in (b) below;
     (b) enter into any swap or other arrangement that transfers to another
Person, in whole or in part, any of the economic consequences of ownership of
LodgeNet Securities or any securities convertible into or exchangeable or
exercisable for LodgeNet Securities, or other rights to purchase LodgeNet
Securities, whether any such transaction is to be settled by delivery of
LodgeNet Securities or such other securities, in cash or otherwise, other than a
variable forward sale or collar or similar transaction involving a put and/or
call option settled in cash or securities; or
     (c) publicly announce an intention to effect any transaction prohibited by
this Section.
     3.2 Attempted Transfers Void. Any attempted Transfer by Liberty of LodgeNet
Securities in violation of this Agreement is void.
     Section 4. Voting.
     4.1 Voting. Until the beginning of the 19th month after the Closing Date,
Liberty shall cause all Registrable Securities held by it to be present at all
meetings of the stockholders of LodgeNet at which such shares are entitled to
vote, or shall cause proxies to be present at all such meetings, so as to enable
all of such securities to be counted for quorum purposes. Liberty will vote its
Registrable Securities with respect to any matter submitted for approval of

4



--------------------------------------------------------------------------------



 



stockholders of LodgeNct in the same proportion for and against each such matter
as the other LodgeNet Securities are voted with the intent of this provision
being that the proportion voted for and against each such matter will not be
changed by Liberty’s voting of Registrable Securities.
     Section 5. Control of LodgeNet. Until the beginning of the 19th month after
the Closing Date, Liberty shall not take any actions to attempt directly or
indirectly to influence or control the management and policies of LodgeNet,
including the following:
     (a) soliciting proxies or participating in a proxy contest in any matter
not approved by a majority of the Board;
     (b) initiating or participating in stockholder proposals,
     (c) seeking to nominate a candidate for, or to remove any member of, the
Board;
     (d) calling a special meeting of stockholders;

     (e) acting in concert with anyone with respect to LodgeNet or LodgeNet
Securities;
     (f) depositing LodgeNet Securities in a voting trust or subjecting them to
any voting arrangement or agreement, except as expressly provided for herein; or
     (g) soliciting, seeking to effect, or making any public statement regarding
any business combination, restructuring, recapitalization or any proposal to
amend or modify, or otherwise inconsistent with, the provisions of this
Agreement.
     Section 6. Registration Rights.
     6.1 Right to Demand Registration. At any time commencing on the 19th month
after the Closing Date, Liberty Satellite may request in writing that LodgeNet
effect the registration (a “Demand Registration”) of all or part of the
Registrable Securities held by Liberty Satellite with the SEC under and in
accordance with the provisions of the Securities Act (which written request will
specify (i) the then current name and address of Liberty Satellite, (ii) the
aggregate number of shares of Registrable Securities requested to be registered,
(iii) the total number of shares of LodgeNet Securities then held by Liberty
Satellite, and (iv) the intended means of distribution). Liberty Satellite shall
have the right to two Demand Registrations, one of which may be an Underwritten
Registration. LodgeNet will file a Registration Statement covering such
Registrable Securities requested to be registered as promptly as practicable
after receipt of such request; provided, however, that LodgeNet will not be
required to effect any Demand Registration:
     (a) if the request is for an Underwritten Registration and either (i) prior
to the date of such request LodgeNet has effected one Demand Registration as an
Underwritten Registration or (ii) the Registrable Securities requested to be
registered have an aggregate then-current market value of less than $30 million
(before deducting underwriting discounts and commission);
     (b) if the request is for a registration which will not be underwritten and
either (i) prior to the date of such request LodgeNet has effected two Demand
Registrations or (ii) the

5



--------------------------------------------------------------------------------



 



Registrable Securities requested to be registered have an aggregate then-current
market value of less than $10 million;
     (c) if within the six-month period preceding such request LodgeNet has
effected either (i) a Demand Registration or (ii) a registration pursuant to
which Liberty Satellite was entitled to Piggyback Registration rights;
     (d) if a Registration Statement is effective at the time such request is
made and such Registration Statement may be utilized for the offering and sale
of the Registrable Securities requested to be registered and LodgeNet allows or
causes such Registrable Securities to be registered under such Registration
Statement; or
     (e) during the pendency of any Blackout Period as set forth in
Section 6.10.
     6.2 Effective Demand Registrations. LodgeNet may satisfy its obligations
under Section 6.1 by amending (to the extent permitted by applicable law) any
registration statement previously filed by LodgeNet under the Securities Act so
that such amended registration statement will permit the disposition of all of
the Registrable Securities for which a demand for registration has been properly
made under Section 6.1. If LodgeNet so amends a previously filed registration
statement, it will be deemed to have effected a Demand Registration; provided
that the date such registration statement is amended pursuant to this Section
shall be the “the first day of effectiveness” of such registration statement for
purposes of determining the Required Effective Period with respect to such
registration statement.
     6.3 Continuous Effectiveness of Registration Statement.
     (a) LodgeNet will use its reasonable efforts to keep a Registration
Statement that has become effective continuously effective, and not subject to
any stop order, injunction or other similar order or requirement of the SEC,
until the earlier of (a) the expiration of the Required Effective Period and
(b) the date on which all Registrable Securities covered by such Registration
Statement (i) have been disposed of pursuant to such Registration Statement or
(ii) cease to be Registrable Securities; provided, however, that in no event
will such period expire prior to the expiration of the applicable period
referred to in Section 4(3) of the Securities Act and Rule 174 promulgated
thereunder.
     (b) In the event of any stop order, injunction or other similar order or
requirement of the SEC relating to any Registration Statement, the Required
Effective Period for such Registration Statement will be extended by the number
of days during which such stop order, injunction or similar order or requirement
is in effect.
     6.4 Underwritten Demand Registration. In the event that a registration
requested pursuant to Section 6.1 is to be an Underwritten Registration,
LodgeNet shall select one or more investment banking firms of national standing
to be the managing underwriter for the Underwritten Offering relating thereto.
Liberty Satellite agrees to enter into an underwriting agreement with the
underwriters, provided that the underwriting agreement is in customary form and
reasonably acceptable to Liberty Satellite.

6



--------------------------------------------------------------------------------



 



     6.5 Priority on Demand Registrations. If a Demand Registration is to be an
Underwritten Registration and the managing underwriter of the Underwritten
Offering relating thereto advises Liberty Satellite that the total amount of
Registrable Securities requested to be registered, together with such other
securities that LodgeNet and any stockholders propose to include in such
offering is such as to adversely affect the success of such offering, then
LodgeNet will include in such registration all Registrable Securities requested
to be included therein, up to the full amount that, in the view of such managing
underwriter, can be sold without adversely affecting the success of such
offering, before including any securities of any Person (including LodgeNet)
other than Liberty Satellite. Notwithstanding the foregoing, in the event that
Hilton Hotels Corporation or its assignee (“Hilton”), has demanded registration
of its LodgeNet Securities pursuant to the registration rights contained in that
certain Warrant No. W-17, dated October 9, 2000 (the “Hilton Warrant”), and that
request was postponed by LodgeNet due to its contemplation of filing the Demand
Registration under Section 6.1 hereof, the number of shares to be included in
the Underwritten Offering shall be allocated first to Liberty Satellite and
Hilton based upon the respective number of shares sought by each to be included
in the offering.
     6.6 Revocation of Demand Registration. At any time prior to the effective
date of the Registration Statement, Liberty Satellite may revoke its request to
have Registrable Securities included therein by providing a written notice to
LodgeNet. In the event Liberty Satellite revokes such request, either
(a) Liberty Satellite shall reimburse LodgeNet for all of its out-of-pocket
expenses incurred in the preparation, filing and processing of the Registration
Statement or (b) the requested registration that has been revoked will be deemed
to have been a Demand Registration effected for purposes of Section 6.1, as
determined by LodgeNet.
     6.7 Right to Piggyback Registration. If at any time after the Restricted
Period LodgeNet proposes to file a registration statement under the Securities
Act with respect to an offering of LodgeNet Securities (other than a
registration statement (a) on Form S-8 or any successor form thereto, (b) on
Form S-4 or any successor form thereto relating solely to the sale of securities
to employees, directors, officers, consultants or advisors of LodgeNet or its
Affiliates pursuant to a stock option, stock purchase or similar benefit plan or
(c) relating to a transaction under Rule 145 under the Securities Act), whether
or not for its own account, on a form that would permit registration of
Registrable Securities for sale to the public under the Securities Act, then
LodgeNet will give written notice (the “Piggyback Notice”) of such proposed
filing to Liberty Satellite at least 10 days before the anticipated filing date.
Such notice will include the number and class of equity securities proposed to
be registered, the proposed date of filing of such registration statement, any
proposed means of distribution of such equity securities, any proposed managing
underwriter of such equity securities, the name of the holders whose LodgeNet
Securities are being registered if the registration is a secondary offering, to
the extent then known to LodgeNet, and a good faith estimate by LodgeNet of the
proposed maximum offering price of such equity securities as such price is
proposed to appear on the facing page of such registration statement, and will
offer Liberty Satellite the opportunity to register such amount of Registrable
Securities as it may request on the same terms and conditions as the
registration of LodgeNet’s or other Person’s securities, as the case may be (a
“Piggyback Registration”). LodgeNet will include in each Piggyback Registration
all Registrable Securities for which LodgeNet has received written requests for
inclusion within 5 days after delivery of

7



--------------------------------------------------------------------------------



 



the Piggyback Notice, subject to Section 6.8. With respect to Piggyback
Registration effected under the Hilton Warrant, Liberty Satellite must also send
written requests for inclusion to both LodgeNet and the holder whose LodgeNet
Securities are being registered, and Liberty Satellite shall comply with the
requirements set forth in the Hilton Warrant as well as this Agreement.
     6.8 Priority on Piggyback Registrations.
     (a) If the Piggyback Registration is an Underwritten Offering, LodgeNet
will cause the managing underwriter of that proposed offering to permit Liberty
Satellite’s requested Registrable Securities to be included in the Piggyback
Registration and to include all such Registrable Securities on the same terms
and conditions as any similar LodgeNet Securities. Notwithstanding the
foregoing, if the managing underwriter of such Underwritten Offering advises
LodgeNet that, in its view, the total amount of securities that LodgeNet,
Liberty Satellite and any other holders propose to include in such offering is
such as to adversely affect the success of such Underwritten Offering, then:
(i) if such Piggyback Registration is a primary registration by LodgeNet for its
own account, LodgeNet will include in such Piggyback Registration: (A) first,
all securities to be offered by LodgeNet and all securities requested to be
included by Hilton, to the extent Hilton’s previously demanded registration has
been postponed pursuant to clause (i) of the last paragraph of Section 2.1 of
the Hilton Warrant and Hilton is entitled to include its shares on a pro rata
basis under the terms of the Hilton Warrant; (B) second, up to the full amount
of securities requested to be included in such Piggyback Registration by Hilton,
to the extent not already included above, and (C) third, up to the full amount
of securities requested to be included in such Piggyback Registration by Liberty
Satellite and all other holders having registration rights, allocated pro rata
among such holders, on the basis of the amount of securities requested to be
included therein by each such holder, so that the total amount of securities to
be included in such Underwritten Offering is the full amount that, in the view
of such managing underwriter, can be sold without adversely affecting the
success of such Underwritten Offering; and
(ii) if such Piggyback Registration is an underwritten secondary registration
for the account of holders of securities of LodgeNet, LodgeNet will include in
such registration: (A) first, all securities of the Persons exercising “demand”
registration rights requested to be included therein and all securities
requested to be included by Hilton, to the extent Hilton’s previously demanded
registration has been postponed pursuant to clause (i) of the last paragraph of
Section 2.1 of the Hilton Warrant and Hilton is entitled to include its shares
on a pro rata basis under the terms of the Hilton Warrant; (B) second, up to the
full amount of securities requested to be included in the registration by
Hilton, to the extent not already included above; and (C) third, up to the full
amount of securities requested to be included therein by Liberty Satellite and
all other holders having registration rights, allocated pro rata among such
holders, on the basis of the amount of securities requested to be included
therein by each such holder, so that the total amount of securities to be
included in such Underwritten Offering is the full amount that, in the view of
such managing underwriter, can be sold without adversely affecting the success
of such Underwritten Offering.

8



--------------------------------------------------------------------------------



 



     (b) If so requested (pursuant to a timely notice) by the managing
underwriter in any Underwritten Offering, whether or not Liberty Satellite
participates in such offering, Liberty Satellite will agree not to effect any
public sale or distribution (or any other type of sale or hedging activity as
the managing underwriter reasonably determines is appropriate in order to not
adversely affect the Underwritten Offering) of any such Registrable Securities,
including a sale pursuant to Rule 144 (but excluding any Registrable Securities
included in such Underwritten Offering), during the 10 days prior to, and during
a period specified by the managing underwriter not to exceed 90 days (or such
additional period as the managing underwriter reasonably determines is
appropriate in order to not adversely affect the Underwritten Offering)
following, the closing date of such Underwritten Offering. In the event of such
a request, LodgeNet may impose, during such period, appropriate stop-transfer
instructions with respect to the Registrable Securities subject to such
restrictions.
     6.9 Withdrawal of Piggyback Registration.
     (a) If at any time after giving the Piggyback Notice and prior to the
effective date of the Registration Statement filed in connection with the
Piggyback Registration, LodgeNet determines for any reason not to register or to
delay the Piggyback Registration, LodgeNet may, at its election, give notice of
its determination to Liberty Satellite, and in the case of a determination not
to register, will be relieved of its obligation to register any Registrable
Securities in connection with the abandoned Piggyback Registration, without
prejudice, provided, however, that such Registration Statement will not be
counted for purposes of Section 6.1.
     (b) Liberty Satellite may withdraw its request to be included in a
Piggyback Registration by giving written notice to LodgeNet of its intention to
withdraw from that registration, provided, however, that (i) Liberty Satellite’s
request be made in writing, (ii) the withdrawal must be made during the time
period and on the terms determined by LodgeNet and the underwriters, if any, and
(iii) the withdrawal will be irrevocable and, after making the withdrawal,
Liberty Satellite will no longer have any right to include its Registrable
Securities in that Piggyback Registration.
     (c) An election by LodgeNet to withdraw a Piggyback Registration under this
Section shall not be deemed to be a breach of LodgeNet’s obligations with
respect to such Piggyback Registration.
     6.10 Blackout Periods.
     (a) For purposes of this Agreement, “Blackout Periods” means the periods
described in this Section 6.10(a):
(i) Notwithstanding anything contained in Sections 6.1 to 6.6 to the contrary,
if any request for a Demand Registration is delivered at a time when LodgeNet is
planning to file a registration statement with respect to an underwritten
offering of LodgeNet Securities, LodgeNet may require Liberty Satellite to
postpone a request for Demand

9



--------------------------------------------------------------------------------



 



Registration until the expiration of the 90-day period following the effective
date of such registration.
(ii) Notwithstanding anything contained in Sections 6.1 to 6.9 to the contrary,
if the Board determines in good faith that the registration and distribution of
Registrable Securities (A) would require premature disclosure of a matter the
Board has determined would not be in the best interest of LodgeNet to be
disclosed at such time, (B) would materially adversely affect or interfere with
in any material respect any financing, acquisition, corporate reorganization or
other material transaction or development involving LodgeNet, then LodgeNet will
promptly give Liberty Satellite notice of such determination and will be
entitled to postpone the preparation, filing or effectiveness or suspend the
effectiveness of a Registration Statement for a reasonable period of time not to
exceed 90 days, provided, however, that LodgeNet may extend one such
postponement for up to 120 days.
     (b) Notwithstanding anything contained in this Section 6.10 to the
contrary, in no event will the number of days included in all Blackout Periods
during any consecutive 12-month period exceed an aggregate of 180 days.
     6.11 Registration Procedures. In connection with LodgeNet’s registration
obligations herein, LodgeNet will use its reasonable efforts to effect such
registrations to permit the sale of Registrable Securities by Liberty Satellite
in accordance with the intended method or methods of disposition thereof, and
pursuant thereto LodgeNet will as promptly as reasonably practicable:
     (a) prepare and file with the SEC a Registration Statement on an
appropriate form under the Securities Act available for the sale of the
Registrable Securities by Liberty Satellite in accordance with the intended
method or methods of distribution thereof;
     (b) furnish, at its expense, to Liberty Satellite such number of conformed
copies of the Registration Statement and each amendment thereto, of the
Prospectus and each supplemental thereto, and of such other documents as Liberty
Satellite reasonably may request from time to time;
     (c) subject to Section 6.3, prepare and file with the SEC any amendments
and post-effective amendments to the Registration Statement as may be necessary
and any supplements to the Prospectus as may be required or appropriate, in the
view of LodgeNet and its counsel, by the rules, regulations or instructions
applicable to the registration form used by LodgeNet or by the Securities Act to
keep the Registration Statement effective until the earlier of (i) such time as
all Registrable Securities covered by the Registration Statement are sold in
accordance with the intended plan of distribution set forth in the Registration
Statement or supplement to the Prospectus and (ii) the termination of the
Required Effective Period (giving effect to any extensions thereof pursuant to
Section 6.3(b) or Section 6.13);
     (d) promptly following its actual knowledge thereof, notify Liberty
Satellite and the managing underwriter, if any:

10



--------------------------------------------------------------------------------



 



(i) when a Registration Statement, Prospectus, Issuer Free Writing Prospectus or
any supplement or amendment has been filed and, with respect to a Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the SEC or any other governmental authority for
amendments or supplements to a Registration Statement, Prospectus or Issuer Free
Writing Prospectus or for additional information;
(iii) of the issuance by the SEC or any other governmental authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
of any proceedings for that purpose;
(iv) of the receipt by LodgeNet of any written notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose;
(v) of the occurrence of any event which makes any statement made in the
Registration Statement or Prospectus or any Issuer Free Writing Prospectus
untrue in any material respect or which requires the making of any changes in a
Registration Statement, Prospectus, Issuer Free Writing Prospectus or other
documents so that it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and
(vi) of LodgeNet’s reasonable determination that a post-effective amendment to a
Registration Statement is necessary;
     (e) use its reasonable efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of a Registration
Statement, or the lifting of any suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable date;
     (f) prior to any public offering of Registrable Securities, register or
qualify and cooperate with Liberty Satellite, the managing underwriter, if any,
and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions within the United States as Liberty Satellite or the
managing underwriter reasonably requests in writing and maintain each
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective; provided,
however, that LodgeNet will not be required to qualify generally to do business
in any jurisdiction in which it is not then so qualified or take any action
which would subject it to general service of process or material taxation in any
jurisdiction in which it is not then so subject;
     (g) as promptly as practicable upon the occurrence of any event
contemplated by Sections 6.1l(d)(v) or 6.1l(d)(vi) hereof, prepare (and furnish,
at its expense, to Liberty Satellite

11



--------------------------------------------------------------------------------



 



a reasonable number of copies of) a supplement or post-effective amendment to
each Registration Statement or a supplement to the related Prospectus (including
by means of an Issuer Free Writing Prospectus), or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Prospectus or Issuer Free Writing
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading;
     (h) in the case of an Underwritten Offering, enter into customary
agreements (including an underwriting agreement) and take other actions
reasonably necessary to expedite the disposition of the Registrable Securities,
and in connection therewith:
(i) use its reasonable efforts to obtain opinions of counsel to LodgeNet and
updates thereof covering matters customarily covered in opinions of counsel
requested in Underwritten Offerings, addressed to Liberty Satellite and the
managing underwriter;
(ii) use its reasonable efforts to obtain “comfort” letters and updates thereof
from the independent certified public accountants of LodgeNet addressed to
Liberty Satellite and the managing underwriter, if any, covering matters
customarily covered in “comfort” letters in connection with Underwritten
Offerings; and
(iii) provide officers’ certificates and other customary closing documents
reasonably requested by the managing underwriter;
     (i) upon reasonable notice and at reasonable times during normal business
hours, make available for inspection by a representative of Liberty Satellite
and the managing underwriter, if any, participating in any disposition of
Registrable Securities and any attorney or accountant retained by Liberty
Satellite or any underwriter, all financial and other records, pertinent
corporate documents and properties of LodgeNet that are reasonably necessary for
a due diligence investigation by an underwriter or a selling stockholder, as
applicable, in LodgeNet’s sole reasonable discretion, and cause the officers,
directors and employees of LodgeNet to supply all information reasonably
requested by any such representative, underwriter, attorney or accountant in
connection with the Registration Statement;
     (j) use its reasonable efforts to comply with all applicable rules and
regulations of the SEC relating to such registration and make generally
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act, provided that LodgeNet will be deemed to
have complied with this Section 6.11(j) if it has satisfied the provisions of
Rule 158 under the Securities Act (or any similar rule promulgated under the
Securities Act); and
     (k) use its reasonable efforts to procure the cooperation of LodgeNet’s
transfer agent in settling any offering or sale of Registrable Securities.
     6.12 Information from Liberty Satellite.

12



--------------------------------------------------------------------------------



 



     (a) Upon requested inclusion of its Registrable Securities in any
Registration Statement, Liberty Satellite shall furnish to LodgeNet such
information regarding Liberty Satellite and its plan and method of distribution
of such Registrable Securities as LodgeNet may, from time to time, reasonably
request. LodgeNet may refuse to proceed with the registration of Liberty
Satellite’s Registrable Securities if Liberty Satellite unreasonably fails to
furnish such information within a reasonable time after receiving such request.
     (b) Liberty Satellite will promptly (i) following its actual knowledge
thereof, notify LodgeNet of the occurrence of any event that makes any statement
made in a Registration Statement, Prospectus, Issuer Free Writing Prospectus or
other Free Writing Prospectus regarding Liberty Satellite untrue in any material
respect or that requires the making of any changes in a Registration Statement,
Prospectus or Free Writing Prospectus so that, in such regard, it will not
contain any untrue statement of a material fact or omit any material fact
required to be stated therein or necessary to make the statements not misleading
and (ii) provide LodgeNet with such information as may be required to enable
LodgeNet to prepare a supplement or post-effective amendment to any such
Registration Statement or a supplement to such Prospectus or Free Writing
Prospectus.
     (c) With respect to any Registration Statement for an Underwritten
Offering, the inclusion of Liberty Satellite’s Registrable Securities therein
will be conditioned, at the managing underwriter’s request, upon the execution
and delivery by Liberty Satellite of an underwriting agreement in form, scope
and substance as is customary in Underwritten Offerings.
     6.13 Suspension of Disposition.
     (a) Upon receipt of any notice from LodgeNet of the occurrence of any event
of the type described in Sections 6.1 l(d)(ii), 6.1 l(d)(iii), 6.1 l(d)(iv),
6.1l(d)(v) or 6.1l(d)(vi), Liberty Satellite will discontinue disposition of
Registrable Securities covered by a Registration Statement, Prospectus or Free
Writing Prospectus and suspend use of such Prospectus or Free Writing Prospectus
until Liberty Satellite’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 6.1 l(g) or until it is advised by LodgeNet
that the use of the applicable Prospectus or Free Writing Prospectus may be
resumed and have received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Free Writing Prospectus. In the event LodgeNet shall give any such notice, the
period of time for which a Registration Statement must remain effective as set
forth in Section 6.3 will be extended by the number of days during the time
period from and including the date of the giving of such notice to and including
the date when Liberty Satellite has received (i) the copies of the supplemented
or amended Prospectus or Issuer Free Writing Prospectus contemplated by
Section 6.11(g) or (ii) the advice referenced in this Section 6.13(a).
     (b) Upon receipt of any notice from LodgeNet of the happening of an event
specified in Section 6.10(a)(ii), Liberty Satellite will discontinue disposition
of Registrable Securities covered by a Registration Statement, Prospectus or
Free Writing Prospectus and suspend use of such Prospectus or Free Writing
Prospectus until the earlier to occur of Liberty Satellite’s receipt of
(i) copies of a supplemented or amended Prospectus or Issuer Free Writing
Prospectus describing the event giving rise to the aforementioned suspension and
(ii) (A) notice from

13



--------------------------------------------------------------------------------



 



LodgeNet that the use of the applicable Prospectus or Issuer Free Writing
Prospectus may be resumed and (B) copies of any additional or supplemental
filings that are incorporated or deemed to be incorporated by reference in such
Prospectus or Issuer Free Writing Prospectus. In the event LodgeNet gives any
such notice, the period of time for which a Registration Statement must remain
effective as set forth in Section 6.3 will be extended by the number of days
during the time period from and including the date of giving of such notice to
and including the date when Liberty Satellite receives (i) a supplemented or
amended Prospectus or Issuer Free Writing Prospectus describing the event giving
rise to the aforementioned suspension or (ii) notice from LodgeNet that use of
the applicable Prospectus or Issuer Free Writing Prospectus may resume.
     6.14 Registration Expenses.
     (a) All fees and expenses incurred by LodgeNet in complying with
Sections 6.1 to 6.9 and Section 6.11 (“Registration Expenses”) will be borne by
LodgeNet. These fees and expenses will include without limitation (i) all
registration, filing and qualification fees, (ii) printing, duplicating and
delivery expenses, (iii) fees and disbursements of counsel for LodgeNet,
(iv) fees and expenses of complying with state securities or “blue sky” laws
(including the fees and expenses of any local counsel in connection therewith),
and (v) fees and disbursements of all independent certified public accountants
referred to in Section 6.11(h)(ii) (including the expenses of any special audit
and “comfort” letters required by or incident to such performance).
     (b) Notwithstanding anything contained herein to the contrary, all
underwriting fees, discounts, selling commissions and stock transfer taxes
applicable to the sale of Registrable Securities will be borne by Liberty
Satellite.
     6.15 Indemnification.
     (a) LodgeNet will indemnify and hold harmless Liberty Satellite, its
Affiliates, officers, directors, managers, partners, stockholders, employers,
advisors, agents and other representatives, and each Person who controls Liberty
Satellite (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) from and against all losses, claims, damages, liabilities,
costs (including without limitation reasonable attorneys’ fees and
disbursements) and expenses (collectively, “Losses”) arising out of or based
upon any untrue or alleged untrue statement of a material fact contained or
incorporated by reference in any Registration Statement, Prospectus or
preliminary prospectus or Issuer Free Writing Prospectus, or arising out of or
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are based solely upon information
furnished in writing to LodgeNet by or on behalf of Liberty Satellite expressly
for use therein; provided, however, that LodgeNet will not be liable to the
extent that any Losses arise out of or are based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any preliminary
prospectus if either (a) such untrue statement or alleged untrue statement or
such omission or alleged omission was corrected in a Prospectus or Issuer Free
Writing Prospectus provided to Liberty Satellite prior to the confirmation of
the sale of Registrable Securities to the Person asserting the claim from which
such Losses arose, and Liberty Satellite thereafter failed to send or deliver a
copy of

14



--------------------------------------------------------------------------------



 



the Prospectus or Issuer Free Writing Prospectus with or prior to the delivery
of written confirmation of such sale in any case in which such delivery is
required under the Securities Act or (b) such untrue statement or alleged untrue
statement or omission or alleged omission was corrected in an amendment or
supplement to the Prospectus or Issuer Free Writing Prospectus previously
furnished by or on behalf of LodgeNet and such Prospectus or Issuer Free Writing
Prospectus as so amended or supplemented was provided to Liberty Satellite prior
to the confirmation of the sale of Registrable Securities to the Person
asserting the claim from such Losses arise, and Liberty Satellite thereafter
failed to send or deliver such Prospectus or Issuer Free Writing Prospectus as
so amended or supplemented with or prior to the delivery of written confirmation
of such sale in any case in which such delivery is required under the Securities
Act.
     (b) In the event of the filing of any registration statement relating to
the registration of any Registrable Securities, Liberty Satellite will indemnify
and hold harmless LodgeNet, its Affiliates, officers, directors, managers,
partners, stockholders, employers, advisors, agents and other representatives,
and each Person who controls LodgeNet (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) from and against all Losses
arising out of or based upon any untrue or alleged untrue statement of a
material fact contained or incorporated by reference in any Registration
Statement, Prospectus or preliminary prospectus or Issuer Free Writing
Prospectus, or arising out of or based upon any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading, to the extent, and only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with information so
furnished in writing by or on behalf of Liberty Satellite to LodgeNet expressly
for use in such Registration Statement, Prospectus or preliminary prospectus or
Issuer Free Writing Prospectus.
     6.16 Rule 144. To the extent the following make available the benefits of
certain rules and regulations of the SEC which may permit the sale of registered
securities to the public without registration or pursuant to a registration on
Form S-3, LodgeNet agrees to (a) make and keep public information available as
those terms are understood and defined in Rule 144; (b) use its reasonable
efforts to file with the SEC in a timely manner all reports and other documents
required of LodgeNet under the Securities Act and the Exchange Act; (c) to the
extent not available on EDGAR, furnish to Liberty Satellite promptly upon
written request a written statement by LodgeNet as to its compliance with the
reporting requirements of Rule 144 and of the Securities Act and the Exchange
Act, a copy of the most recent annual or quarterly report of LodgeNet and such
other reports and documents as Liberty Satellite reasonably may request in
availing itself of any rule or regulation of the SEC allowing Liberty Satellite
to sell any Registrable Securities without registration; and (d) take such other
actions as may be reasonably required by LodgeNet’s transfer agent to consummate
any sale of Registrable Securities in accordance with the terms and conditions
of Rule 144.
     6.17 Participation in Underwritten Offerings. Notwithstanding anything
contained herein to the contrary, Liberty Satellite may not participate in any
Underwritten Offering pursuant to a registration hereunder unless Liberty
Satellite (a) agrees to sell its securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of

15



--------------------------------------------------------------------------------



 



attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.
     Section 7. Legend.
     7.1 Legend. LodgeNet shall cause a legend substantially similar to the
following effect to be placed on each certificate representing any LodgeNet
Securities issued to Liberty or its Affiliates that constitute Share
Consideration:
THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SALE AND TRANSFER
IS EFFECTIVE UNDER THE ACT OR (II) THE TRANSACTION IS EXEMPT FROM REGISTRATION
UNDER THE ACT, AND IF THE ISSUER REQUESTS, AN OPINION SATISFACTORY TO THE ISSUER
TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CONTRACTUAL
LOCK-UP PERIOD, AS WELL AS CERTAIN OTHER RESTRICTIONS, PURSUANT TO THAT CERTAIN
STOCKHOLDERS AGREEMENT AMONG THE ISSUER, LIBERTY SATELLITE & TECHNOLOGY, INC.,
AND LIBERTY MEDIA CORPORATION, IN ACCORDANCE WITH AND SUBJECT TO SUCH LOCK-UP
PERIOD, SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED, DISPOSED OF,
ENCUMBERED OR ASSIGNED AND THE ISSUER SHALL NOT BE REQUIRED TO GIVE EFFECT TO
ANY ATTEMPTED SALE, TRANSFER, PLEDGE, DISPOSAL, ENCUMBRANCE OR ASSIGNMENT. UPON
THE WRITTEN REQUEST OF THE HOLDER OF THIS CERTIFICATE, THE ISSUER AGREES TO
REMOVE THIS RESTRICTIVE LEGEND (AND ANY STOP ORDER PLACED WITH ITS TRANSFER
AGENT) WITH RESPECT TO SUCH SECURITIES THAT ARE NO LONGER BOUND BY THE
STOCKHOLDERS AGREEMENT.
     7.2 Removal of Legend. Upon termination of this Agreement pursuant to
Section 9 below and the surrender to LodgeNet by Liberty of any certificate
representing LodgeNet Securities, LodgeNet shall cause to be issued to the
holder of such LodgeNet Securities one or more certificates without the legend
set forth in the second paragraph of Section 7.1.
     Section 8. Remedies. Each of the parties acknowledges and agrees that in
the event of any breach of this Agreement, the nonbreaching party would be
irreparably harmed and could not be made whole by monetary damages. Accordingly,
the parties to this Agreement, in addition to any other remedy to which they may
be entitled hereunder or at law or in equity, shall be entitled to compel
specific performance of this Agreement.
     Section 9. Termination. The provisions of this Agreement, other than
Sections 6, 7.2, and 10, will expire on the date that is five years from the
date first written above, or by the earlier mutual written consent of LodgeNet,
Liberty Satellite and Liberty Media. Section 6 will expire on the date that is
five years from the date first written above; provided, however, that Section
6.15 thereof will not so expire and will survive the termination of this
Agreement. Sections 7.2

16



--------------------------------------------------------------------------------



 



and 10 will survive the termination of this Agreement. This Agreement will
automatically terminate in its entirety in the event the Purchase Agreement is
terminated.
     Section 10. Confidentiality. Liberty will, and will cause its officers,
directors, employees, legal counsel, accountants, financial advisors and other
representatives to, hold in confidence any material nonpublic information
received by it pursuant to this Agreement, including without limitation any
material nonpublic information included in any Registration Statement or
Prospectus proposed to be filed with the SEC (until such Registration Statement
or Prospectus has been filed). This Section shall not apply to any information
which (a) is or becomes generally available to the public, (b) was already in
Liberty’s possession from a non-confidential source prior to its disclosure by
LodgeNet, (c) is or becomes available to Liberty on a non-confidential basis
from a source other than LodgeNet, provided that such source is not known by
Liberty to be bound by confidentiality obligations or (d) is required to be
disclosed by law.
     Section 11. Notices. All notices, requests, demands and other
communications required or permitted hereunder shall be in writing, shall be
deemed to have been duly given when delivered personally or, sent by telecopy,
or recognized service providing for guaranteed delivery, addressed as follows:
     (a) If to LodgeNet, to it at:
LodgeNet Entertainment Corporation
3900 West Innovation Street
Sioux Falls, SD57107
Attention: Scott C. Petersen and James G. Naro
Facsimile: 605-988-1715
          Copy (which shall not constitute notice) to:
Leonard, Street and Deinard, Professional Association
150 South Fifth Street, Ste. 2300
Minneapolis, MN 55402
Attention: Mark S. Weitz, Esq.
Facsimile: 612-335-1657
     (b) If to the Liberty Satellite, to:
Liberty Satellite & Technology, Inc.
c/o Liberty Media Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Attention: William R. Fitzgerald and Charles Y. Tanabe
Facsimile: 720-875-5382
          Copy (which shall not constitute notice) to:

17



--------------------------------------------------------------------------------



 



Sherman & Howard L.L.C.
633 17th Street, Suite 3000
Denver, CO 80202
Attention: Steven D. Miller, Esq.
Facsimile: 303-298-0940
     (c) If to the Liberty Media, to:
Liberty Media Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Attention: William R. Fitzgerald and Charles Y. Tanabe
Facsimile: 720-875-5382
          Copy (which shall not constitute notice) to:
Sherman & Howard L.L.C.
633 17th Street, Suite 3000
Denver, CO 80202
Attention: Steven D. Miller, Esq.
Facsimile: 303-298-0940
or to such other person or address or addresses as a party shall specify by
notice in accordance with this Section. All notices, requests, demands, waivers
and communications shall be deemed to have been received on the date of delivery
or on the first Business Day after delivery was guaranteed by a recognized
delivery service, except that any change of address shall be effective only upon
actual receipt. Written notice given by telecopy shall be deemed effective when
confirmation is received by the sending party. Delivery shall be deemed to have
been made to Liberty on the date that delivery is made to Liberty Media at the
address specified above (as it may be changed as provided herein).
     Section 12. Entire Agreement. This Agreement, together with the Purchase
Agreement and the ancillary documents contemplated thereby, contains all the
terms and conditions agreed upon by the parties hereto, and no other agreements
(except to the extent referenced hereby), oral or otherwise, regarding the
subject matter hereof shall have any effect unless in writing and executed by
the parties after the date of this Agreement.
     Section 13. Applicable Law. This Agreement shall be governed by Delaware
law without regard to conflict of law rules.
     Section 14. Headings. The headings in this Agreement are for convenience
only and are not to be considered in interpreting this Agreement.
     Section 15. Counterpart Execution. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original but all of
which will constitute a

18



--------------------------------------------------------------------------------



 



single agreement.
     Section 16. Parties in Interest. Nothing in this Agreement, express or
implied, is intended to confer upon any Person other than the parties hereto,
and their permitted successors and assigns any benefits, rights or remedies.
Neither this Agreement nor the rights or obligations of any party may be
assigned or delegated, by operation of law or otherwise without the prior
written consent of LodgeNet.
     Section 17. Severability. The invalidity or unenforceability of any
provision of this Agreement in any application shall not affect the validity or
enforceability of such provision in any other application or the validity or
enforceability of any other provision.
     Section 18. Waivers and Amendments. No waiver of any provision of this
Agreement shall be deemed a further or continuing waiver of that provision or a
waiver of any other provision of this Agreement. This Agreement may not be
amended except in a writing signed by LodgeNet, Liberty Satellite, and Liberty
Media.
     Section 19. Interpretation. As used herein, except as otherwise indicated
herein or as the context may otherwise require, the words “include,” “includes”
and “including” are deemed to be followed by “without limitation” whether or not
they are in fact followed by such words or words of like import; the words
“hereof,” “herein,” “hereunder” and comparable terms refer to the entirety of
this Agreement and not to any particular article, section or other subdivision
hereof; any pronoun shall include the corresponding masculine, feminine and
neuter forms; the singular includes the plural and vice versa; references to any
agreement or other document are to such agreement or document as amended and
supplemented from time to time; references to any statute or regulation are to
it as amended and supplemented from time to time, and to any corresponding
provisions of successor statutes or regulations; references to “Article,”
“Section” or another subdivision are to an article, section or subdivision
hereof; and all references to “the date hereof,” “the date of this Agreement” or
similar terms (but excluding references to the date of execution hereof) refer
to the date first above written, notwithstanding that the parties may have
executed this Agreement on a later date. Any reference herein to a “day” or
number of “days” (without the explicit qualification of “Business”) shall be
deemed to refer to a calendar day or number of calendar days. If any action or
notice is to be taken or given on or by a particular calendar day, and such
calendar day is not a Business Day, then such action or notice may be taken or
given on the next succeeding Business Day.
     Section 20. Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation, preparation and execution of
this Agreement and, therefore, waive the application of any law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document.
[Signature Page to Follow]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Stockholders Agreement
as of the date first written above.

                  LODGENET:
 
                LODGENET ENTERTAINMENT CORPORATION
 
           
 
  By:   /s/ Scott C. Petersen    
 
           
 
  Name:   Scott C. Petersen    
 
  Title:   President and Chief Executive Officer    
 
                LIBERTY SATELLITE:
 
                LIBERTY SATELLITE & TECHNOLOGY, INC.
 
           
 
  By:   /s/ William R. Fitzgerald    
 
           
 
  Name:   William R. Fitzgerald    
 
  Title:   Senior Vice President    
 
                LIBERTY MEDIA:
 
                LIBERTY MEDIA CORPORATION
 
           
 
  By:   /s/ William R. Fitzgerald    
 
           
 
  Name:   William R. Fitzgerald    
 
  Title:   Senior Vice President    

20